Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the reference to us as “Experts” in the Registration Statement of Transit Management Holding Corp. on Form SB-2, and the incorporation by reference in this Registration Statement of my report dated of my report dated January 29, 2008 (included in exhibits to such registration statement) on the financial statements of Transit Management Holding Corp. as of November 30, 2007 and for the period from August 15, 2007 (inception) through November 30, 2007. Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado January 29, 2008
